Order unanimously affirmed, with ten dollars costs and disbursements, on the ground that the amendment in question was in fact granted at the time of the trial and that the parties on the trial and the trial court proceeded on *877the issue thus presented under the complaint as so amended, with leave to the defendant, within twenty days from service of copy of order to be entered hereon and notice of entry, to serve an amended answer nunc pro tunc. Present — Van Kirk, P. J., Hill, Rhodes, McNamee and Crapser, JJ.